Melvin Mayfield, Judge, concurring. I concur in remanding this case to the trial court; however, I would rather simply reinstate the appeal. We dismissed it without knowing that appellant’s counsel and the prosecuting attorney had entered into an agreement, which was reduced to writing in the trial court, that in the event the trial court did not grant the defendant’s motion to suppress evidence the defendant would enter a plea of guilty with the reservation that he would have the right to appeal the adverse ruling on his motion to dismiss. I really do not see any reason to remand for the record to be settled. The defendant’s counsel and the Arkansas Attorney General have stipulated to the above agreement and Ark. R. Crim. P. 24.5 requires that where there is a plea of guilty the trial court shall determine whether the plea is the result of a plea agreement and, if it is, “the court shall require that the agreement be stated.” The Arkansas Supreme Court has said that this requirement is “mandatory,” Zoller v. State, 282 Ark. 380, 385, 669 S.W.2d 434 (1984), and I would assume that the trial court followed the rule. Surely there is sufficient indication that this was done. See Noble v. Smith, 314 Ark. 240, 862 S.W.2d 234 (1993). Cooper, J., joins in this concurrence.